Citation Nr: 0307625	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for left pes valgus, 
status post bunionectomy of the left great toe and 
exploration and chondroplasty of the left second toe, 
currently evaluated as 20 percent disabling.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's left foot disorder is productive of 
symptoms that are no more than moderately severe in degree, 
including swelling, tenderness, and subjective complaints of 
pain and fatigability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left pes valgus, status post bunionectomy of the left great 
toe and exploration and chondroplasty of the left second toe, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a July 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a July 1998 rating decision, the Los Angeles VARO granted 
service connection for a left bunionectomy on the basis of 
in-service evidence of this surgery.  A 10 percent evaluation 
was assigned, effective from October 1995.

During his October 2000 VA examination (conducted at a 
private facility), the veteran reported sharp pain in the 
left foot on a daily basis, particularly in the area of the 
left great toe.  The examination revealed no abnormal signs 
of weightbearing, although the veteran was required to wear a 
splint on the left foot to avoid pressure to relieve the 
pain.  There were no signs of abnormal motion, edema, 
instability, weakness, or skin or vascular changes.  
Corrective shoes were necessitated because of pain.  The 
diagnosis was status post bunionectomy times two of the left 
great toe, with a residual well-healed scar and subjective 
complaints of pain.  The examiner indicated that the 
examination was unremarkable but nevertheless noted 
impairment of the veteran's usual occupation and daily 
activities.

In December 2000, the veteran was treated at a VA facility 
for swelling in the interspace between the left first and 
second metatarsals.  A deviated valgus of the second toe was 
also noted.  In February 2001, the veteran was seen with 
complaints of increased pain and swelling in the left second 
toe.  He was diagnosed with left foot second toe MTP joint 
capsulitis.  In April 2001, he underwent left second toe 
metatarsal phalangeal joint exploration and chondroplasty.

Subsequently, in the appealed November 2001 rating decision, 
the RO increased the evaluation for the veteran's left foot 
disorder to 20 percent, effective from August 2000.  In 
reaching this determination, the RO cited to the veteran's 
complaints of sharp left foot pain.  Also, a temporary 100 
percent evaluation was assigned under 38 C.F.R. § 4.30 for 
the period from April 2 to May 31 in 2001 on account of post-
surgical convalescence.

The veteran underwent a second VA examination (at a private 
facility) in June 2002, during which he complained of 
continued stabbing pain and fatigue in the left second 
metatarsal area.  The examination revealed signs of 
tenderness in the left second metatarsal area, without 
flattening of the arches or clawfeet.  Dorsiflexion of the 
left first and second toes produced pain.  There was no 
interdigital neuroma.  Hallux valgus was present to 30 
degrees.  There was no limitation of functioning in terms of 
standing or walking; however, the veteran stated that 
prolonged walking on the left foot produced pain on the top 
of the second metatarsal.  No special shoes were required.  
Additionally, there was no evidence of abnormal 
weightbearing, callosities, corns, breakdown, or unusual shoe 
wear.  The veteran did not require braces, canes, crutches, 
or other corrective devices.  X-rays of the left foot 
revealed a plantar spur and subluxation of the second 
metatarsophalangeal joint.  The examiner changed the prior 
diagnosis of pes valgus to hallux valgus, status post 
bunionectomy of the left great toe and exploration 
chondroplasty of the left second toe, with residual pain in 
the second metatarsal phalangeal joint.  The examiner also 
noted the veteran's complaints of fatigability.

The RO has evaluated the veteran's left foot disorder at the 
20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under this section, a 20 percent evaluation is 
warranted for moderately severe foot injuries; a 30 percent 
evaluation is in order in severe cases.

In this case, however, the veteran's symptoms have been shown 
to be less than severe in degree.  The Board acknowledges the 
veteran's complaints of increased pain in early 2001; 
however, he was assigned a temporary 100 percent evaluation 
for his period of post-surgical convalescence.  His 
examination reports have reflected symptoms, primarily 
consisting of subjective complaints of pain and fatigability, 
that are no more than moderately severe in degree.  There is 
also no evidence of such symptoms as painful motion and 
functional loss due to pain to such a degree that an even 
higher evaluation is warranted.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

The Board has considered all potentially applicable 
diagnostic code sections.  There is, however, no evidence of 
pronounced unilateral flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
(30 percent under Diagnostic Code 5276); unilateral claw foot 
with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, and 
marked varus deformity (30 percent under Diagnostic Code 
5278); or severe malunion or nonunion of tarsal or metatarsal 
bones (30 percent under Diagnostic Code 5283). 

Overall, the evidence of record provides no basis for a 
schedular evaluation in excess of 20 percent for the 
veteran's service-connected left foot disorder, and the 
preponderance of the evidence is against his claim for that 
benefit.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left foot disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As indicated above, the RO has 
assigned a temporary 100 percent evaluation for the period 
following the veteran's April 2001 left foot surgery.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for left 
pes valgus, status post bunionectomy of the left great toe 
and exploration and chondroplasty of the left second toe, 
currently evaluated as 20 percent disabling, is denied.   


________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

